DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the 371 Application which entered the National Stage on September 22, 2020, in which claims 1-15 have been presented for examination.
Status of Claims
3.	Claims 1-15 are pending, of which claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103.  Claims 3-5, 8-10 and 13-15 are rejected under 35 U.S.C. 112(b). 
Information Disclosure Statement
4.	The information disclosure statement, filed September 22, 2020, is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.
Specification
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
6.	As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. 
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2424 and 37 CFR 1.821-1.825.  A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in  37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
 (a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.  It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 201.11.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB):  The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application.  See 37 CFR 1.52(e) and MPEP § 502.05 and § 608.05. 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). A brief narrative of the disclosure as a whole in a single paragraph of 150 words or less commencing on a separate sheet following the claims.  In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21.  The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO.  See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2421.02.
7.	The disclosure is objected to because of the following informalities: The BRIEF SUMMARY section is missing from the instant Specification.	Appropriate correction is required.
8.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following:
	(1) if a machine or apparatus, its organization and operation;
	(2) if an article, its method of making;
	(3) if a chemical compound, its identity and use;
	(4) if a mixture, its ingredients;
	(5) if a process, the steps.	Extensive mechanical and design details of apparatus should not be given.
9.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.
10.	The abstract of the disclosure is objected to because it is too long, exceeding the acceptable range of 50-150 words, and appears to merely repeat the claim language of independent claim 1, without adequately describing the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
12.	Claims 3-5, 8-9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, lines 3-5 recite, “wherein the processor further to:	provision the first network device to a non-controller-based AP in response to the AP detecting that no network controller exists in the network environment”.	This limitation is vague and indefinite.  Dependent claim 3 depends from dependent claim 2.  However dependent claim 2 has already set forth and limited the invention to “provision the first network device to a controller-based AP in response to the AP detecting that a network controller exists in the network environment,” on lines 4-5, and limits the recited “second network device” to comprise a “network controller”.  As dependent claim 3 depends from dependent claims 2 and independent claim 1, it becomes exceedingly unclear as to how the “second network device” both “exists” and “does not exist” in the network environment.	A possible fix – amend dependent claim 3 to depend from independent claim 1.  However, currently, there is contradictory, inconsistent subject matter being claimed and thus the metes and bounds of the claim cannot be understood as written.	Dependent claims 4 and 5 fail to remedy the deficiencies of dependent claim 3 and are therefore similarly rejected.
	In addition, regarding dependent claim 4, lines 4-7 recite, “provision the first network device to a devices of a predetermined device type based on a full version of a product image corresponding to configuration rules in the cloud service platform in response to the AP detecting that the controller-based AP and the non-controller-based AP do not exist in the network environment”.  This limitation is vague and indefinite, as it is not clear as to which “AP” is being referenced.  Dependent claims 2 and 3 appear to be from the perspective of the [processor of] the “first network device” determining whether a “network controller” exists, while dependent claim 4 recites determining whether an “AP” [itself] exists.  As such dependent claim 4 appears to conflict with, and contradict, from dependent claims 2 and 3, is vague and indefinite and the metes and bounds of the claim cannot be understood as written.
	As well, dependent claim 5, (which depends from dependent claim 4), is poorly understood, as dependent claim 4 already limits the “second network device” to a “network controller,” a “virtual network management platform” and a “cloud service platform”.  In particular, it is not readily understood how the “second network device” can both be a “cloud service platform” and a “local service platform,” and thus the metes and bounds of the claim cannot be understood as written.
	Similar reasoning applies to claims 8-10 and 13-15, which recite similar limitations to claims 3-5, and are therefore equally deficient.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1, 2, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thoon et al. (United States Patent Application No. US 2009/0119658 A1), hereinafter “Thoon” in view of Merchant et al. (United States Patent No. US 7,310,664 B1), hereinafter “Merchant”.
	Regarding claim 1, Thoon discloses a first network device comprising (base stations 145, 150, 155) (Thoon, FIGS. 1 and 2, paragraphs [0011] and [0013]):	a memory to store a seed image (memory 219, storing both a stored boot code 252 and downloaded boot code 254. For clarity, Examiner maps the disclosed stored boot code 252 of Thoon to the recited “seed image”) (Thoon, FIG. 2, paragraphs [0022]-[0023]);	wherein the seed image includes instructions to communicate with devices of a predetermined device type, and wherein the seed image excludes instructions to provision the first network device to be fully operational in a network environment (wherein the stored boot code 252 (See again, FIG. 2) facilitates downloading the downloaded boot code 254 from the server 185, while the downloaded boot code 254 facilitates completing the initialization of the base station 145, 150, 155 during the startup or rebooting of the base station 145, 150, 155. More particularly, with reference to FIG. 3, Thoon teaches that the first boot code 252 (the “seed image”) of the base station 145, 150, 155 is stored in memory 219 of the base stations 145, 150, 155. The first boot code 252 has a first set of instructions that is configured to initialize basic functionalities of the base station, as shown in step 310 of FIG. 3. The basic functionalities include, but are not limited to, initializing and instructing a control module 270 (See again, FIG. 2) and a network device 240 to establish connection between the server 185 and the base stations 145, 150, 155. The connection can be established by sending identification data associated with the base stations 145, 150, 155 to the server 185. The identification data generally includes information that identifies the base station 145, 150, 155. For example, the identification data includes, but is not limited to, information associated with at least one of the following: a vendor, manufacturer, media access control (MAC) address, and identification of a network protocol. Thoon further teaches that the identification data can be used by the server 185 to authenticate the base stations 145, 150, 155. Responsive to confirming the authentication of the base stations 145, 150, 155, the server 185 is configured to establish a secure connection with the base stations 145, 150, 155) (Thoon, FIGS. 2 and 3, paragraphs [0023] and [0031]-[0033]); and	a processor to (control module 270) (Thoon, FIG. 2, paragraphs [0020] and [0024]):	boot the first network device in the network environment for a first time (wherein Thoon generally teaches that wireless access points (APs) and/or radio ports (RPs) use boot code in flash memory to start the APs, and that the stored and downloaded boot codes 252, 254 can be executed when the base station 145, 150, 155 is activated. Again, the first boot code 252 has a first set of instructions that is configured to initialize basic functionalities of the base station, as shown in step 310) (Thoon, FIG. 3, paragraphs [0003] and [0030]-[0031]);	download a full version of a product image from the second network device, wherein the full version of the product image uniquely corresponds to network devices deployed in the network environment that includes at least one device of the predetermined device type (wherein responsive to confirming the authentication of the base stations 145, 150, 155, the server 185 is configured to establish a secure connection with the base stations 145, 150, 155. With continued reference to FIG. 3, in step 320, a boot code manager 214 (See again, FIG. 2) of the server 185 is configured to determine the features of the base station 145, 150, 155 based on the identification data and select a second boot code from a database 215 (FIG. 2) of the server 185 for the base stations 145, 150, 155 based on the determined features of the base station 145, 150, 155. The boot code manager 214 is further configured to send the selected second boot code to the base station 145, 150, 155 based on the identification data. In step 325, the first boot code 252 instructs the control module 270 and the network device 240 to download the second boot code 254 from the server 185 into the memory 219 of the base stations 145, 150, 155. In step 330, the first boot code 252 passes control to the second boot code 254, which has a second set of instructions (different from the first set of instructions) and completes the initialization of the base stations 145, 150, 155. The second set of instructions includes initializing wireless radio module 220, baseband processing module 230, and operating system 222 (See again, FIG. 2), and other advanced features of the control module 270 and the network device 240) (Thoon, FIGS. 2 and 3, paragraphs [0033]-[0034]);	replace the seed image with the full version of the product image (wherein Thoon further teaches that the second set of instructions (of downloaded boot code 254) includes enabling the alteration and/or upgrading of features of the base stations 145, 150, 155, as well as enabling an administrator of the network infrastructure 100 to alter and/or update (i.e., replace) the boot code of the base stations 145, 150, 155 through a single server 185 or similar device) (Thoon, paragraph [0035]); and	provision the first network device to a particular device type corresponding to the network environment that includes the at least one device of the predetermined device type using the full version of the product image (wherein again, the second set of instructions of the downloaded boot code 254 provision the base stations 145, 150, 155 by initializing the wireless radio module 220, baseband processing module 230 and operating system 222, and other advanced features of the control module 270 and the network device 240) (Thoon, FIG. 2, paragraph [0034]).  Thoon does not explicitly disclose to detect if a second network device of the predetermined device type exists in the network environment; and	download a full version of a product image from the second network device in response to the second network device of the predetermined device type existing in the network environment.	In an analogous art, however, Merchant discloses to detect if a second network device of a predetermined device type exists in a network environment (wherein with reference to FIG. 10, Merchant teaches a bootup process for an access point (AP 18a - See FIG. 9). In particular, when AP 18a is first connected to switch 12 and receives power, the AP 18a resets and starts its own bootup program that is stored in the boot ROM 24 (steps 104-106 of FIG. 10). While executing, the AP bootstrap program sends an AP Announce Message (shown in FIG. 12) to the switch 12 (See FIG. 10, step 108) and waits for a response (step 110 of FIG. 10). If the response is not forthcoming, a retry will be used by the AP 18a, if necessary, to avoid the loss of the Announce Message (See FIG. 10, step 112). If authentication is successful, the switch 12 will decide the corresponding image(s) for the AP 18a to receive and send out an Announce Reply Message (shown in FIG. 13). Merchant teaches that in the Announce Reply, the switch 12 delivers the switch IP address trivial file transfer protocol (TFTP) server identity, TFTP path/filename and other information that are needed for the AP 18a to download either the bootrom or AP image from the switch (See FIG. 10, step 122)) (Merchant, FIGS. 9 and 10, col. 15, ll. 24-26, ll. 31-38 and ll. 49-53); and	download a full version of a product image from the second network device in response to the second network device of the predetermined device type existing in the network environment (wherein the AP 18a then sends out the TFTP request (with retries, if necessary) to download the image and write it directly into AP’s volatile memory 26 (e.g., DRAM) (See FIG. 10, steps 124-126). In response to the TFTP request, the switch 12 sends one or more TFTP data packets to the AP 18a containing the requested image (step 128)) (Merchant, FIG. 10, col. 15, ll. 54-62).	Thoon and Merchant are analogous art because they are from the same problem solving area, namely, provisioning access points in wireless local area networks (WLANs).	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thoon and Merchant before him or her, to modify the network infrastructure 100 of Thoon to include the additional limitations of detect if a second network device of the predetermined device type exists in the network environment; and	download a full version of a product image from the second network device in response to the second network device of the predetermined device type existing in the network environment, as disclosed in Merchant, with reasonable expectation that this would result in a network infrastructure having the added benefit of precluding network administrators from having to independently manage and configure wireless network elements in a manner that is separate and distinct from how wired switch ports and edge devices are managed, relieving network administrators from having to individually upgrade wireless edge devices with software, as well as reducing the burden of moving APs to different ports within the network, (since each time an AP were to be moved, it would automatically reconfigure to the settings of the new port to which it were connected) (See Merchant, col. 2, ll. 51-55, col. 2, l. 62-col. 3, l. 3).  This method of improving the network infrastructure 100 of Thoon and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Merchant.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thoon with Merchant to obtain the invention as specified in claim 1.
	Claim 11 is directed to a “non-transitory computer readable storage medium” that performs limitations substantially as described in “first network device” claim 1, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, as Thoon-Merchant discloses such a “non-transitory computer readable storage medium” (wherein the stored boot code 252 and downloaded boot code 254 can be stored on any computer readable medium) (Thoon, paragraph [0025]), claim 11 is rejected under the same rationale.
	In addition, claim 6 includes a method that performs limitations substantially as described in “first network device” claim 1 and “non-transitory computer readable storage medium” claim 11, and does not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
	Regarding claim 2, Thoon-Merchant discloses the device of claim 1, wherein the first network device comprises an access point (AP) and the second network device comprises a network controller (again, server 185, serving as a network controller to control the boot code being downloaded to base stations 145, 150, 155, which can be access points) (Thoon, FIG. 1, paragraphs [0011]-[0012]), and wherein the processor further to:	provision the first network device to a controller-based AP in response to the AP detecting that the network controller exists in the network environment (again, if authentication is successful, the switch 12 will decide the corresponding image(s) for the AP 18a to receive and send out an Announce Reply Message (shown in FIG. 13). Merchant teaches that in the Announce Reply, the switch 12 delivers the switch IP address trivial file transfer protocol (TFTP) server identity, TFTP path/filename and other information that are needed for the AP 18a to download either the bootrom or AP image from the switch (See FIG. 10, step 122). The switch 12 of Merchant is analogous to the server 185 of Thoon) (Merchant, FIGS. 9 and 10, col. 15, ll. 24-26, ll. 31-38 and ll. 49-53).	As discussed and shown above, Thoon and Merchant are analogous art because they are from the same problem solving area, namely, provisioning access points in wireless local area networks (WLANs).	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Thoon and Merchant before him or her, to modify the network infrastructure 100 of Thoon to include the additional limitation of provision the first network device to a controller-based AP in response to the AP detecting that the network controller exists in the network environment, as disclosed in Merchant, with reasonable expectation that this would result in a network infrastructure having the added benefit of precluding network administrators from having to independently manage and configure wireless network elements in a manner that is separate and distinct from how wired switch ports and edge devices are managed, relieving network administrators from having to individually upgrade wireless edge devices with software, as well as reducing the burden of moving APs to different ports within the network, (since each time an AP were to be moved, it would automatically reconfigure to the settings of the new port to which it were connected) (See Merchant, col. 2, ll. 51-55, col. 2, l. 62-col. 3, l. 3).  This method of improving the network infrastructure 100 of Thoon and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Merchant.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of Thoon with Merchant to obtain the invention as specified in claim 2.
	Claims 7 and 12 include “method” and “non-transitory computer readable storage medium” claims, respectively, that perform limitations substantially as described in “first network device” claim 2, and do not appear to include any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
Allowable Subject Matter
17.	Claims 3-5, 8-9 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
24.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Meier (USPGPUB 2006/0114839) discloses an automatic, secure access point (AP) configuration protocol, including public/private keys and public key (PK) methods used to automatically establish a mutual trust relationship and a secure channel between an AP and at least one configuration server (See Meier, Abstract).  In addition, Chuah (USPGPUB 2005/0059396) discloses a communications protocol between a gateway and an access point, in a computer readable medium of a general purpose computer system that operates as a special purpose controller when executing at least one program for broadcasting information. The communications protocol includes an access point location, an access point Internet protocol (IP) address, a media access control (MAC) address, a number of access point radios, and a radio type protocol of each access point radio (Chuah, Abstract).
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441